DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss, included in its Answer filed March 8, 2011, on the ground that Plaintiffs failed to appeal within the 90 days required by ORS 305.280(1).
Defendant issued its Notice of Deficiency Assessment on November 17, 2010. Plaintiffs' appeal was postmarked February 18, 2011. That interval is three days longer than the 90 days required by ORS 305.280(1), which states in pertinent part:
  "Except as otherwise provided in this section, an appeal under ORS 305.275 (1) or (2) shall be filed within 90 days after the act, omission, order or determination becomes actually known to the person, but in no event later than one year after the act or omission has occurred[.]"
Plaintiffs have not presented any fact or argument which prevents the application of this statute. Defendant's motion to dismiss is granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's motion to dismiss is granted. The Complaint is dismissed.
Dated this __ day of May 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon April 29, 2011. The Court filed and entered this documenton April 29, 2011. *Page 1